                                     Case 2:17-cv-08360-GW-KS Document 255 Filed 11/30/20 Page 1 of 4 Page ID #:4711



                                        1 BALLARD SPAHR LLP
                                          Louis P. Petrich (State Bar No. 38161)
                                        2  petrichl@ballardspahr.com
                                          2029 Century Park East, Suite 1400
                                        3 Los Angeles, CA 90067-2915
                                          Tel.: 424.204.4400; Fax: 424.204.4350
                                        4
                                          Attorneys for Defendants BOB WEINSTEIN,
                                        5 LIONS GATE ENTERTAINMENT CORP.,
                                          BLUMHOUSE PRODUCTIONS, LLC, THE
                                        6 WEINSTEIN COMPANY, LLC, and
                                          ENTERTAINMENT ONE LTD.
                                        7
                                          DLA PIPER LLP
                                        8 Andrew L. Deutsch (State Bar No. 319286)
                                           andrew.deutsch@dlapiper.com
                                        9 2000 Avenue of the Stars, Suite 400, North Tower
                                          Los Angeles, CA 90067-4704
                                       10 Tel.: 310.595.3000; Fax: 310.595.3300
                                       11 Attorneys for Defendant SPYGLASS MEDIA
                                          GROUP, LLC
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                       12
    Telephone: 424.204.4400




                                          LEWIS BRISBOIS BISGAARD & SMITH LLP
       Ballard Spahr LLP




                                       13 Jonathan S. Pink (State Bar No. 179685)
                                            Jonathan.Pink@lewisbrisbois.com
                                       14 633 W 5th St., Ste. 4000, Los Angeles, CA 90071
                                          Tel.: 213.580.6312; Fax: 213.250.7900
                                       15
                                          Attorneys for Defendant HARVEY WEINSTEIN
                                       16
                                          TOBEROFF & ASSOCIATES, P.C.
                                       17 Marc Toberoff (State Bar No. 188547)
                                            mtoberoff@toberoffandassociates.com
                                       18 23823 Malibu Rd., Ste. 50-36, Malibu, CA 90265
                                          Tel.: 310.246.3333; Fax: 310.246.3101
                                       19
                                          Attorneys for Plaintiff LESIA ANSON
                                       20
                                       21                       UNITED STATES DISTRICT COURT

                                       22            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DISTRICT

                                       23 LESIA ANSON, an individual,                    Case No. 2:17-cv-08360-GW (KSx)
                                       24                      Plaintiff,                JOINT REPORT RE STATUS OF
                                       25                                                SETTLEMENT
                                                     v.
                                       26 HARVEY WEINSTEIN, et al.,
                                       27                   Defendants.
                                       28
                                            DMWEST #40743627 v1
                                                                     JOINT REPORT RE STATUS OF SETTLEMENT
                                     Case 2:17-cv-08360-GW-KS Document 255 Filed 11/30/20 Page 2 of 4 Page ID #:4712



                                        1            Plaintiff Lesia Anson (“Plaintiff”) and defendants The Weinstein Company,
                                        2 LLC (“TWC”), Lions Gate Entertainment Corp. (“Lionsgate”), Blumhouse
                                        3 Productions, LLC (“Blumhouse”), Bob Weinstein, Entertainment One Ltd.
                                        4 (“eOne”), Spyglass Media Group, LLC (“Spyglass”), Harvey Weinstein
                                        5 (collectively, “Defendants”)1 hereby submit this report on the status of settlement
                                        6 discussions, and request that the Court set a further Order to Show Cause for 120
                                        7 days from December 3, 2020 in order to allow the parties sufficient time to finalize a
                                        8 settlement.
                                        9            1.       In March 2020, the parties reached a settlement in principle of
                                       10                     Plaintiff’s claims, and have been negotiating the terms of a proposed
                                       11                     Settlement Agreement.
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                       12            2.       The proposed Settlement Agreement dismisses the pending U.S.
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                       13                     copyright infringement claims regarding the renewal copyright in the
                                       14                     1977 Jay Anson book The Amityville Horror (the “Book”), stemming
                                       15                     from the release of the 2017 motion picture Amityville: The Awakening
                                       16                     (the “Movie”). The proposed Settlement Agreement also releases
                                       17                     Defendants from any claims of copyright infringement with respect to
                                       18                     specified future exploitation of the Movie.
                                       19            3.       The parties require additional time to determine whether the consent of
                                       20                     any third parties is necessary to the terms of the proposed Settlement
                                       21                     Agreement, and to obtain the approval of the settlement by the
                                       22                     Bankruptcy Court in the bankruptcy action to which TWC is a party.
                                       23            4.       Based on the foregoing, the parties respectfully request that the Court
                                       24                     set a further Order to Show Cause for 120 days from December 3,
                                       25                     2020.
                                       26
                                       27   1
                                                Defendant Miramax, LLC has been dismissed with prejudice pursuant to a
                                       28       settlement and stipulation (Dkt. #248).

                                            DMWEST #40743627 v1                              1
                                                                             JOINT REPORT RE STATUS OF SETTLEMENT
                                     Case 2:17-cv-08360-GW-KS Document 255 Filed 11/30/20 Page 3 of 4 Page ID #:4713



                                        1                                         Respectfully submitted,
                                        2 DATED: November 30, 2020                Louis P. Petrich
                                                                                  Elizabeth L. Schilken
                                        3                                         BALLARD SPAHR LLP
                                        4
                                                                                  By:     /s/ Louis P. Petrich
                                        5                                              LOUIS P. PETRICH
                                                                                  Attorneys for Defendants
                                        6                                         BOB WEINSTEIN, LIONS GATE
                                                                                  ENTERTAINMENT CORP.,
                                        7                                         BLUMHOUSE PRODUCTIONS, LLC,
                                                                                  THE WEINSTEIN COMPANY, LLC, and
                                        8                                         ENTERTAINMENT ONE LTD.
                                        9
                                            DATED: November 30, 2020              Andrew L. Deutsch
                                       10                                         DLA PIPER LLP
                                       11
2029 Century Park East, Suite 1400




                                                                                  By:     /s/ Andrew L. Deutsch
  Los Angeles, CA 90067-2915




                                       12
    Telephone: 424.204.4400




                                                                                       ANDREW L. DEUTSCH
       Ballard Spahr LLP




                                       13                                         Attorneys for Defendant
                                                                                  SPYGLASS MEDIA GROUP, LLC,
                                       14                                         formerly known as LANTERN
                                                                                  ENTERTAINMENT, LLC
                                       15
                                       16 DATED: November 30, 2020                Jonathan S. Pink
                                                                                  LEWIS BRISBOIS BISGAARD & SMITH
                                       17                                         LLP

                                       18                                         By:     /s/ Jonathan S. Pink
                                       19                                              JONATHAN S. PINK
                                                                                  Attorneys for Defendant
                                       20                                         HARVEY WEINSTEIN
                                       21
                                            DATED: November 30, 2020              Marc Toberoff
                                       22                                         TOBEROFF & ASSOCIATES, P.C.
                                       23
                                                                                  By:     /s/ Marc Toberoff
                                       24                                              MARC TOBEROFF
                                                                                  Attorneys for Plaintiff
                                       25                                         LESIA ANSON
                                       26
                                       27
                                       28
                                            DMWEST #40743627 v1                     2
                                                                    JOINT REPORT RE STATUS OF SETTLEMENT
                                     Case 2:17-cv-08360-GW-KS Document 255 Filed 11/30/20 Page 4 of 4 Page ID #:4714



                                        1            Pursuant to L.R. 5-4.3.4(a)(2)(i), I attest that all signatories listed and on
                                        2 whose behalf this filing is submitted concur in the filing’s content and have
                                        3 authorized this filing.
                                        4
                                        5
                                            Dated: November 30, 2020                            /s/ Elizabeth L. Schilken
                                        6
                                                                                                    Elizabeth L. Schilken
                                        7
                                        8
                                        9
                                       10
                                       11
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                       12
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                            DMWEST #40743627 v1                            3
                                                                           JOINT REPORT RE STATUS OF SETTLEMENT
